Citation Nr: 0032924	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-18 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.




REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 15, 1986 to May 
14, 1990 and January 31 to March 22, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision of the RO.  



FINDINGS OF FACT

1.  The veteran did not serve on active duty for 90 days or 
more during a period of war.  

2.  The veteran was not discharged or released from service 
for a service-connected disability; nor did he have a 
disability at the time of his discharge which would have 
justified a discharge for disability.  

3.  The veteran did not serve on active duty for a period of 
90 consecutive days or more which began or ended during a 
period of war.  

4.  The veteran did not serve on active duty during more than 
one period of war.  



CONCLUSION OF LAW

The veteran does not have the requisite service for 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1501, 
1521, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.2, 3.3, 
3.6 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintained in his substantive appeal, in essence, 
that he met the basic eligibility requirements for 
nonservice-connected pension.  He noted that he had 1151 days 
of active duty and 52 days of wartime service.  

The veteran also contended that he was permanently and 
totally disabled, as evidenced by his award of disability 
benefits from the Social Security Administration.  

Basic eligibility requirements for nonservice-connected 
pension are that a veteran had to have served in the active 
military, naval or air service for a period of 90 days or 
more during a period of war; or, during a period of war, to 
have been discharged or released from such service because of 
a service-connected disability; or to have served for a 
period of 90 days or more and such period either began or 
ended during a period of war; or to have served for an 
aggregate of 90 days or more in 2 or more separate periods of 
service during the same or different war periods.  
38 U.S.C.A. §§ 1501, 1521(j); 38 C.F.R. §§ 3.3(a), 3.6.  The 
Persian Gulf War began on August 2, 1990.  38 C.F.R. 
§ 3.2(i).  

As noted above, the veteran served on active duty from May 
15, 1986 to May 14, 1990 and again from January 31 to March 
22, 1991.  This period of service does not meet any of the 
four criteria enumerated.  The veteran did not serve on 
active duty for 90 days or more during a period of war.  He 
was not discharged or released from service for a service-
connected disability; nor did he have a disability at the 
time of his discharge which would have justified a discharge 
for disability.  

The veteran is not shown to have served on active duty for a 
period of 90 consecutive days or more which began or ended 
during a period of war.  Finally, the veteran did not serve 
on active duty during more than one period of war.  

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The Board finds, however, that, inasmuch as that the claim 
lacks legal merit, any change in the law brought about by the 
Veterans Claims Assistance Act of 2000 would have no effect 
on the appeal.  

As the veteran's service does not meet any of the criteria 
described, he does not meet the basic eligibility 
requirements for nonservice-connected pension.  

Hence, his claim must be denied by operation of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  



ORDER

The claim for nonservice-connected pension benefits is 
denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

